Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 5th of June 2017 in this matter pursuant to G.S. 7A-30, and the motions to dismiss the appeal for lack of substantial constitutional question filed by the Defendants' (NC Department of Transportation and State of NC) and (I-77 Mobility Partners, LLC) and, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motions to dismiss the appeal are
"Allowed by order of the Court in conference, this the 28th of September 2017."
Upon consideration of the petition filed on the 5th of June 2017 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of September 2017."